Opinión disidente del
Juez Asociado Señor Negrón García,
a la cual se une el Juez Asociado Señor Alonso Alonso.
I — I
Disentimos. Los hechos no contradichos que dieron mar-gen a la acusación y convicción del apelante Heriberto Ca-rrasquillo Morales, c/p Roberto Rivera Nieves, aparecen consignados en la opinión del Tribunal.
Su análisis integral refleja, en esencia, que el 7 de marzo de 1985, aproximadamente a las 4:00 P.M., los agentes José R. Velázquez Sánchez y Emérito Laboy Escobar intervinie-ron válidamente y arrestaron a Carrasquillo Morales cuando realizaba una transacción de sustancias controladas. E.N.P., págs. 8-5. Ocuparon $115 en billetes de varias denomina-ciones y una bolsa plástica transparente que contenía quince (15) envolturas de papel celofán encerados —a ma-*708ñera de “decks”— clipeados, los cuales tenían unos diseños en colores y polvo blanco en su interior. E.N.P., pág. 5.
Luego de Velázquez Laboy poner sus iniciales en la bolsa plástica transparente y en todas las envolturas, a las 4:40 P.M. las entregó a su compañero Laboy Escobar en la Oficina de la División de Drogas y Narcóticos. E.N.P., págs. 6 y 17. A las 4:45 P.M., Laboy Escobar —debidamente cualificado para realizar prueba de campo y detectar sustancias contro-ladas— en presencia de Velázquez Sánchez hizo dicha prueba en una de las quince (15) envolturas y obtuvo como resultado positivo heroína. E.N.P., págs. 6-7 y 20-21. De su puño y letra, en el original del documento, describió así su contenido:
Una bolsa plástica transparente con un cierre de presión con una línea azul (y una amarilla en su parte superior que contiene 15 envolturas de papel celofán cogidas con un tape transparente las cuales contienen un polvo color blanco en su interior. Once (11) envolturas de éstas con el emblema de una carita alegre y otras 2 de éstas con el emblema de un camello y un león, otra con el emblema de un león y la otra con un em-blema de un mono. Exhibit I del Pueblo, 7 de marzo de 1985.
Inmediatamente después, puso todo ese material —in-cluso tres (3) copias del documento sobre la prueba de campo realizada— en el Sobre de Evidencia Núm. 25966. Lo cerró y escribió el nombre del acusado, el lugar de los hechos y el suyo en calidad de agente que realizó la prueba de campo. E.N.P., pág. 22. También Velázquez Sánchez firmó dicho so-bre. E.N.P., pág. 7. Así sellado, el agente Laboy Escobar lo colocó en un “locker” —no recordó si el de Velázquez Sán-chez o el suyo propio— existente en la Oficina de la División de Drogas y Narcóticos, donde permaneció. E.N.P., págs. 22 y 24. Al otro día, a las 2:30 P.M., llevó y sometió al Laborato-rio Criminal de la Policía el Sobre de Evidencia Núm. 25966. Exhibit IV del Pueblo. El material fue sometido ese mismo día a análisis. Dispone:
*709Una (1) bolsa plástica transparente, con cierre de presión, que contiene quince (15) bolsas de celofán, cogidas con cinta adhesiva transparente; once (11) de estas con el dibujo de una carita de color azul, dos (2) con el dibujo de un león de color anaranjado, una (1) con el dibujo de un mono color rojo y la última con el dibujo de un león de color anaranjado y un came-llo de color violeta, todas ellas conteniendo polvo blanco. So-bre: 25966.
RESULTADO DEL ANALISIS: Mediante análisis químico practicado al polvo blanco de cada una de las bolsas de celo-fán, se determinó la presencia de HEROINA. Peso total del polvo: .2425 gramos.
Caso: Roberto Rivera Nieves.
Lo expuesto nos mueve a coincidir con la conclusión del Tribunal de que inequívocamente “el sobre y las quince (15) envolturas que el agente Velázquez Sánchez ocupara en la persona del apelante, el día 7 de marzo de 1985, es el mismo sobre y las quince (15) envolturas que fueron presentadas en evidencia durante el proceso que fuera celebrado a nivel de instancia. Ello es así por cuanto el agente Velázquez Sán-chez, luego de ocupar dicha evidencia, inició tanto el sobre como cada una de las quince (15) envolturas, y éste, en el proceso celebrado, reconoció sus iniciales en dicha evidencia, despejando así cualquier duda sobre ese hecho”. (Énfasis en el original.) Opinión del Tribunal, pág. 703.
I — I I — I
En estas circunstancias no cabe sostener que el testimo-nio defectuoso del agente Laboy Escobar genere dudas en torno a si dicha evidencia fue cambiada, alterada o contami-nada. Aunque su testimonio nos permita concluir que en el tribunal observó una conducta laxa, susceptible de crítica judicial, ello no altera la realidad de que el Ministerio Fiscal probó indubitadamente que la sustancia ocupada era la misma. Rehusamos evaluarlo aisladamente y sin tomar en consideración el resto de la prueba testifical y documental no *710contradicha. Admitidamente dicho agente declaró no recor-dar varias fechas y extremos importantes. E.N.P., págs. 19-24, 26 y 29. Sin embargo, explicó que ello se debió a que no había revisado su declaración jurada, a que no tenía ante sí copia del análisis y al transcurso de tanto tiempo. E.N.P., págs. 19-20. Esa aseveración explica satisfactoriamente sus lagunas. Al juzgar su credibilidad —al igual que al Jurado— ayuda a comprender su falta de memoria. Como cuestión de realidad, al mostrársele los documentos sobre la prueba de campo y el Sobre de Evidencia Núm. 25966, los reconoció inmediatamente. E.N.P., págs. 20 y 22. Su testimonio demos-tró que era el mismo sobre que llevó al laboratorio (E.N.P., pág. 22) y que parte de la información apuntada en su exterior —que describe la evidencia ocupada— pudo ser llenada por un compañero. E.N.P., pág. 25. Ello coincide plenamente con la declaración de Velázquez Sanchez de que ambos lo se-llaron y firmaron. E.N.P., pág. 7. También, de que estuvo así guardado hasta llevarlo al laboratorio. Además indicó que si el sobre sellado era abierto dejaba alguna marca. E.N.P., págs. 24 y 26.
El residuo probatorio del testimonio de Laboy Escobar, conjuntamente con la propia evidencia documental que iden-tificó, es suficiente para suplir las lagunas en su recuerdo. Sin dificultad, identificó la prueba de campo que con su puño y letra consignó. Con vista a ese documento atestó que esa prueba reveló que el polvo en una de las envolturas era hero-ína. Ello, unido al examen integral del testimonio del agente Velázquez Sánchez, despeja cualesquiera reservas en cuanto a la custodia y autenticidad de la sustancia ocupada.
Abonan a esta conclusión las características físicas del sobre plástico y las quince (15) envolturas de celofán, cogidas con cinta adhesiva y con dibujos peculiares. Si bien la hero-ína es de naturaleza fungible, descartamos la posibilidad de que así resguardadas y empaquetadas pudieran contami-narse, aun cuando fueran provisionalmente depositadas en *711un locker con otros sobres de evidencia. Repetimos, la bolsa plástica y sus envolturas quedaron físicamente separadas dentro del Sobre de Evidencia Núm. 25966 en dicho locker. No hay la más mínima evidencia de que fuera abierto mien-tras estuvo allí.(1) Antes de que transcurrieran escasamente veinticuatro (24) horas, el agente Laboy Escobar lo llevó y entregó al laboratorio. El informe del químico Rafael Martí-nez Rosa acredita fehacientemente el recibo de ese material y concuerda en cuanto a sus características exteriores gene-rales y peculiares, y con la calidad de la sustancia. Cuales-quiera dudas al efecto quedan disipadas del propio análisis. Éste confirmó —en cuanto a todas las envolturas (decks)— la existencia de la sustancia heroína, tal y como inicial-mente había revelado la prueba de campo en cuanto a una de las envolturas.
Como dijimos en Pueblo v. Bianchi Álvarez, 117 D.P.R. 484, 492 (1986):
El proponente de la evidencia no viene obligado a excluir toda imaginable oportunidad de alterar la identidad o carác-ter de la prueba. Convencida la sala de instancia que no ha habido anormalidad que afecte la adecuada custodia de la evi-dencia, es al jurado a quien compete considerarla y evaluarla a la luz de las circunstancias que la rodean. United States v. Lane, 591 F.2d 961 (D.C. Cir. 1979). Una vez que el propo-nente de la evidencia cumple el requisito previo de demostrar que “con razonable probabilidad el objeto no ha sufrido cam-bio en ningún aspecto importante de su estado original”, United States v. Albert, supra, pág. 290; United States v. Alston, 460 F.2d 48 (5to Cir. 1972), cert. denegado, 409 U.S. 871 (1972), cualquier duda que surja respecto a la posible adulte-*712ración o contaminación de la evidencia se dirige al peso y no a la admisibilidad de la prueba. Ballou v. Henri Studios, Inc., supra, págs. 1154-1155. (Énfasis suplido.)
En resumen, las lagunas y fallas de memoria en el testi-monio del agente Laboy Escobar, producto del tiempo trans-currido, fueron superadas y esclarecidas por el testimonio del agente Velázquez Sánchez. Los eslabones de la cadena evidenciaría fueron probados. Sobre todo, la propia prueba documental concluyentemente demostró que el sobre plás-tico y las quince (15) envolturas ocupadas al apelante Ca-rrasquillo Morales —que contenían heroína— no sufrieron cambios sustanciales ni fueron alteradas ni contaminadas. Pueblo v. Bianchi Álvarez, supra. Con razonable certeza el Estado probó que las medidas cautelares que adoptó para preservar su condición original fueron suficientes.(2) En estas circunstancias, en buena juridicidad, rehusamos inter-venir con la decisión del foro de instancia admitiéndola.
Confirmaríamos la sentencia apelada.

(1) En ausencia de prueba indicativa de que el material depositado fue alte-rado o contaminado, se ha rechazado la contención de que es inadmisible por el hecho de que varias personas puedan haber tenido acceso a la caja de seguridad usada para guardarlos. United States v. Santiago, 534 F.2d 768, 769 (7mo Cir. 1976); United States v. Bailey, 277 F.2d 560, 565 (7mo Cir. 1960); United States v. Fletcher, 487 F.2d 22, 23 (5to Cir. 1973).


(2) El mero hecho de que falte un eslabón no impide la admisibilidad, siem-pre y cuando exista prueba suficiente de que la evidencia es lo que pretende ser y no ha sido alterada en su aspecto material. United States v. Jackson, 649 F.2d 967, cert. denegado, 454 U.S. 801, 1034 (1981); United States v. Mullins, 638 F.2d 1151 (8vo Cir. 1981); United States v. Howard-Arias, 679 F.2d 363, 366, cert. denegado, 459 U.S. 874 (1982).